—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered June 23, 1994, convicting him of attempted grand larceny in the third degree, attempted grand larceny in the fourth degree, attempted criminal possession of stolen property in the third degree, attempted criminal possession of stolen property in the fourth degree, criminal mischief in the fourth degree, possession of burglar’s tools, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
*548Ordered that the judgment is affirmed.
The defendant’s claim that reversal is warranted because the Supreme Court erroneously allowed opinion testimony regarding the ultimate issue of fact is unpreserved for appellate review. The defense counsel simply made general objections to the challenged testimony and failed to advise the trial court that the present claimed error was the basis for his objections (see, CPL 470.05 [2]; People v Clarke, 81 NY2d 777, 778; People v Udzinski, 146 AD2d 245).
The defendant’s contention that the prosecutor’s comments during summation warrant reversal is also unpreserved for appellate review (see, CPL 470.05 [2]). We decline to exercise our interest of justice jurisdiction to review these issues (see, CPL 470.15 [6]) O’Brien, J. P., Sullivan, Joy and McGinity, JJ., concur.